DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 08/23/2021. Claims 1-20 were canceled before. Claims 25, 28, and 34 were canceled in this amendment. New claims 41-43 were added in this amendment.
Response to Arguments
Applicant’s arguments, filed 08/23/2021, with respect to claims 21-24, 26-27, 29-33, and 35-43 have been fully considered and are persuasive. The double patenting rejection of claims 21-40 given in the previous Office Action over claims 1, 5, 8, 10, 11, and 19 of US patent 10,679,722 is withdrawn in view of the amendment. The 35 U.S.C 112(a), pre-AIA  first paragraph, and the 35 U.S.C. 112(b), pre-AIA  second paragraph, rejections of claims 21-40 are withdrawn in view of the amendment. The obviousness rejections are also withdrawn in view of the amendment. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 21-24, 26-27, 29-33, and 35-43 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
wherein the driver is configured to receive, from the host, a read command, an address and a read identifier, configured to provide, to the controller, the read command, the address and the read identifier, and configured to provide, to the data buffers, the read command and the read identifier but not the address” and “wherein the controller is configured to read requested data from the non-volatile memories and configured to provide the requested data and the read identifier to the data buffers” and “wherein the data buffers are configured to place the requested data into an allocated space identified by the read identifier, for transmission to the host” in combination with the overall claimed limitations when interpreted in light of the specification.
Support for the amendment may be found in at least paragraph [0154] of the instant filed specification and FIG. 18B of the drawings.
Prior arts of record are Mills et al. US 6,026,465 (“Mills”), Walker et al. US 2017/0322726 (“Walker”), and Lim et al. US 2017/0357604 (“Lim”).
Mills and Walker are completely silent about the claimed “driver” which is a “registering clock driver” (see dependent claim 26).
Although Lim teaches registering clock driver that controls data buffers, Lim does not teach the above claim limitations with such specificity. 
An updated search was conducted and no suitable reference was found that teaches the above claim limitations with such specificity.
Therefore, independent claim 21 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                             
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132